internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi plr- date date number release date index number legend x a b d1 y1 dear this letter responds to a letter dated date written on behalf of x and subsequent correspondence requesting a ruling under sec_1362 of the internal_revenue_code that x’s s_corporation status will be effective as of the taxable_year beginning d1 facts x was incorporated on d1 x’s shareholders a and b intended that x would elect to be treated as an s_corporation and hired an attorney to file x’s form_2553 election by a small_business_corporation x timely filed a form_1120s for y1 but a and b mistakenly failed to pass through their proportionate shares of losses to their individual returns subsequent to the filing of the from 1120s x was notified by the internal_revenue_service that the form_2553 was never received x requests a ruling that it will be recognized as an s_corporation effective for the taxable_year beginning d1 under sec_1362 b a and b represent that they will amend their individual tax returns for y1 to reflect their proportionate shares of x’s income and losses law and analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation plr- sec_1362 provides when an s election will be effective if an s election is made within the first two and one half months of a corporation’s taxable_year then that corporation will be treated as an s_corporation for the year in which the election is made if an s election is made after the first two and one half months of a corporation’s taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made sec_1362 provides that if an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making the election or no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make the election then the secretary may treat the election as timely made for such taxable_year conclusions based on the facts submitted and representations made we conclude that x has established reasonable_cause for not making a timely election and is eligible for relief under sec_1362 accordingly provided that x makes an election to be an s_corporation by filing with the appropriate service_center a completed form_2553 containing an effective date of d1 for the election within days following the date of this letter then such election will be treated as timely made this ruling is conditioned on x’s shareholders a and b filing within days following the date of this letter amended federal_income_tax returns for any taxable_year for which they had filed returns inconsistent with the treatment of x as an s_corporation a copy of this letter should be attached to the form_2553 filed with the service_center a copy is enclosed for that purpose except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is an s_corporation for federal tax purposes this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours christine ellison branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
